Citation Nr: 0800985	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-26 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 




REPRESENTATION

Appellant represented by:	Wade R. Bosley 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977, and August 1979 to February 1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana (hereinafter RO).  


FINDING OF FACT

The competent evidence does not show that an acquired 
psychiatric disorder related to military service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in January 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  With respect 
to the contention that the veteran be afforded a VA 
examination by someone other than the psychologist who 
examined him in March and April 2004, review of the reports 
from these examinations reveals nothing to suggest that 
having the veteran examined by the same psychologist was in 
anyway "unfair" to the veteran's interests.  As such, the 
record does not suggest the necessity for another VA 
examination.  38 C.F.R. § 3.159(c)(4); compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), with Charles v. 
Principi, 16 Vet. App. 370 (2002).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records from both periods of active duty, 
to include a May 1977 separation examination and history 
compiled at that time, and a January 1982 separation 
examination and medical history, do not reflect any evidence 
of a psychiatric disorder.  The first post-service evidence 
of a psychiatric disorder in contained in reports from VA 
outpatient treatment beginning in February 1984 in a mental 
hygiene clinic for what was diagnosed as an adjustment 
disorder.  At that time, the veteran complained about 
problems with a divorce and finding employment.  These 
reports did not link the veteran's psychiatric problems to 
his military service.  

Additional VA mental hygiene clinic reports dated through 
October 2006 reflect treatment for variously diagnosed 
psychiatric disorders, to include panic disorder, with 
agoraphobia; major depressive disorder; and anxiety disorder, 
not otherwise specified.  While these reports reflect the 
veteran reporting a history of problems with anxiety during 
service after witnessing the beating of a service comrade and 
being beaten and robbed himself, none of these records 
contain a medical opinion linking any diagnosed psychiatric 
symptoms his military service.  Reports from March and April 
2004 VA examinations reflect diagnoses to include adjustment 
disorder and depressive disorder.  Neither examination 
resulted in a medical opinion linking the diagnosed 
psychiatric disorder to the veteran's military service.  

The evidence of record also includes an April 2004 affidavit 
from an individual who indicated that he met the veteran 
during service, and that the veteran was "tremendously 
depressed" during service due to his not being able to get 
along with his company commander.  He indicated that it was 
his belief that the veteran's post-service psychiatric 
problems were related to his problems in service.  Another 
affidavit dated in May 2004 from a person who indicated that 
he knew the veteran all of his life as a neighbor and noticed 
a change in the veteran since his return from service from a 
person who was "happy-go-lucky" to someone that was short 
tempered, paranoid, anxious and "depressed all the time."  
He stated that the problems the veteran currently experienced 
were "the same ones he had when got out of the military, 
only worse."  

Concerning the veteran's assertions, and those of his service 
comrade and neighbor, linking a current psychiatric disorder 
to service, such assertions cannot be used to establish a 
claim as a layperson is not qualified to diagnose a disorder 
or render a medical opinion regarding the etiology of any 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, given the 
negative service medical records and lack of any competent 
medical evidence linking a current psychiatric disorder to 
military service, the claim must be denied.  Hickson, 12 Vet. 
App. at 253.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


